COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER OF CONTINUTING ABATEMENT

Appellate case name:      Latrice Williams v. Dana Lee

Appellate case number:    01-10-00296-CV

Trial court case number: 2008-27802

Trial court:              309th District Court of Harris County

        We previously abated this appeal so that the trial court could hold a hearing and make
written findings regarding five documents appellant requested be included in a supplemental
clerk’s record that the district clerk could not locate. See Order of Abatement of August 28,
2012, attached.
        We directed the trial court to make written findings regarding whether each of the five
requested documents were ever offered for inclusion in the record, because these documents
need not be included in a supplemental clerk’s record if they were never introduced into the
record. However, if the trial court finds that any of these documents were included in the record
and have now been lost or destroyed, the trial court is required to determine what constitutes an
accurate copy of any such document and have it included in the record. See TEX. R. APP. P.
34.5(e).
        We requested that the trial court’s findings be submitted to this Court in a supplemental
clerk’s record by September 27, 2012. No findings have been received.
       Therefore, we direct the trial court to hold the hearing as directed in our August 28, 2012
order and make the written findings requested within 15 days of the date of this order. The
court coordinator of the trial court shall set a hearing date and notify the parties of and the
Clerk of this Court of such date.
       The appeal continues in abatement and will be reinstated on this Court’s active docket
 when the supplemental clerk’s record containing the trial court’s written findings regarding the
five documents is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: October 17, 2012